Title: From John Adams to the Marquis of Carmarthen, 26 January 1788
From: Adams, John
To: Carmarthen, the Marquis of


          
            My Lord
            Grosvenor Square Jan. 26. 1788
          
          I have the Honour to inclose to your Lordship an original Letter from Governor Smallwood of Maryland; and a Petition from Mr Forrest relative to the Same Subject. The Petition, I have the Honour to request your Lordship to lay before his Majesty, if the Prayer of it, cannot otherwise be obtained.
          With great Respect I have the / Honour to be, My Lord your / Lordships most obedient and most / humble Servant
          
            John Adams.
          
         